Citation Nr: 0634387	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial evaluation for 
hyperkeratotic skin lesions.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


REMAND

The veteran served on active duty from February 1982 to June 
1984 and from July 1987 to July 1992.  The May 2004 rating 
decision also indicates that the veteran had active military 
service from February 11 to July 5, 2003.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

When the veteran was examined by VA in March 2004, the 
examiner noted that the claims file was not available.  
Fulfillment of the  statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into  account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Further, the veteran 
testified at her hearing before the undersigned in September 
2005, that her skin lesion had gotten larger since her last 
VA examination in March 2004.  In this regard, when it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991). The veteran 
should be afforded an additional VA examination regarding the 
skin condition.  

While the veteran testified at her hearing before the 
undersigned that she was not receiving treatment for her skin 
disability, she also noted in her December 2004 substantive 
appeal that she had been treated under her maiden name (see, 
VA Form 9, dated in December 2004) at a VA facility in 
Tuskegee, Alabama.  Records from that facility under the name 
given by the veteran are not of record.  
 
The appellant is hereby notified that if an examination is  
scheduled for her in conjunction with this appeal, it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Regulations regarding the rating of skin disorders were 
revised effective August 30, 2002.  Since the veteran filed 
her claim in August 2003, only the revised criteria may be 
considered in her claim.  However, in her December 2004 
statement of the case, the RO incorrectly cited the prior 
regulations, and did not supply the veteran with the current 
applicable rating criteria, although the current applicable 
rating criteria were discussed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of 
the information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Ask the veteran to verify the dates 
of treatment she received from VA in 
Tuskegee and the name under which she 
was treated.  Then, request records 
from the VA facility in Tuskegee for 
the veteran for the dates and under the 
name she provides.  If any are secured, 
they should be associated with the 
claims file.  

3.  Schedule the veteran for a skin 
examination.  The claims file must be 
made available to the examiner for 
review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  
The examiner should fully describe the 
skin disorder and include the 
percentage of the entire body and of 
the exposed areas that are affected.  

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted, the veteran should be 
provided a SSOC on the issue.  The SSOC 
should include the current rating 
criteria for Diagnostic Code 7806.  The 
veteran should be given the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



